COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                               NO. 2-08-345-CV

JEFFREY A. BARRON                                                APPELLANT

                                        V.

FIRST CASH FINANCIAL SERVICES, INC.                                APPELLEE

                                    ----------

           FROM THE 153 RD DISTRICT COURT OF TARRANT COUNTY

                                    ----------

              MEMORANDUM OPINION 1 AND JUDGMENT

                                    ----------

      We have considered “Appellant’s Unopposed Motion To Dismiss

Accelerated Appeal.”      It is the court’s opinion that the motion should be

granted; therefore, we dismiss the appeal. See Tex. R. App. P. 42.1(a)(1),

43.2(f).

      Costs of the appeal shall be paid by the party incurring the same, for

which let execution issue. See Tex. R. App. P. 43.4.


                                                 PER CURIAM

PANEL: MCCOY, J.; CAYCE, C.J.; and LIVINGSTON, J.




      1
          … See Tex. R. App. P. 47.4.
DELIVERED: September 18, 2008